                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



 MOSES BOB PESSIMA,                                               4:19-CV-04200-RAL


                                Plaintiff,

                vs.                                       ORDER GRANTING PLAINTIFF'S
                                                          MOTION TO PROCEED WITHOUT
 EMILY ALLEN,CHILD SUPPORT                               PREPAYMENT OF FEES AND 1915A
 SPECIALIST; THE SUPERVISOR OF EMILY                          SCREENING FOR SERVICE
 ALLEN,CHILD SUPPORT SPECIALIST
 SUPERVISOR - DIVISION OF CHILD
 SUPPORT; AND THE PROSECUTOR FOR
 CHILD SUPPORT,DIVISION OF CHILD
 SUPPORT;

                                Defendants.



       Plaintiff Moses Bob Pessima filed a pro se civil rights lawsuit and asserts that the Court

has jurisdiction under 28 U.S.C. §§ 1331 and 1332. Doc. 1 at 3. Pessima moves to proceed in

district court without prepayment offees and has filed a financial affidavit. Doc. 3. This Court now

screens Pessima's complaint and affidavit, Docs. 1 and 2, under 28 U.S.C. § 1915A.

I.      Motion to Proceed without Prepayment of Fees

       Pessima filed a motion to proceed without prepayment of fees and completed a financial

affidavit. Doe. 3. A federal court may authorize the commencenient of any lawsuit without

prepayment of fees when an applicant submits an affidavit stating he or she is unable to pay the

costs ofthe lawsuit. 28 U.S.C. § 1915(a)(1). "[I]n forma pauperis status does not require a litigant

to demonstrate absolute destitution." Lee v. McDonald's Corp.. 231 F.3d 456,459(8th Cir. 2000).

But in forma pauperis status is a privilege, not a right. Williams v. MeKenzie. 834 F.2d 152, 154
(8th Cir. 1987). Determining whether an applicant is sufficiently impoverished to qualify to

proceed in forma pauperis under § 1915 is committed to the sound discretion ofthe district court.

Cross V. Gen. Motors Corp.. 721 F.2d 1152, 1157 (8th Cir. 1983). Pessima's application shows

insufficient funds to pay the filing fee and his motion to proceed without prepayment offees, Doc.

3, is granted.

II.     Allegations of Pessima's Complaint

       Pessima claims that he was wrongfully arrested without a warrant at his home in September

and November of 2019 at the instigation of Defendants for allegedly failing to pay child support

when he had done so. Doc. 1 at 4. He asserts that defendant, Emily Allen, requested the arrest to

occur and that Allen's supervisor failed to ascertain the truth of Allen's allegations and authorized

the arrest. Id On both occasions, Pessima claims he was incarcerated in the Minnehaha County

Jail and was housed with "dangerous offenders."Id On the incident in November of2019,Pessima

claims he demanded to see the arrest warrant but was not shown anything. Id

       Pessima alleges that at his court hearing the next day the presiding judge released him

because there was no reason to warrant his arrest. Id Pessima claims that he is afraid to be at home


for fear of being arrested. Doc. 1-1 at 1. Pessima seeks relief and asks that someone be held

responsible for causing him pain and suffering and that the court "may decide [what] is just and

equitable according to [the] law." Doc. 1 at 5.

III.   Discussion


       A.        Screening and Dismissal Standards

       A court when screening under § 1915A must assume as true all facts well pleaded in the

complaint. Estate of Rosenberg v. Crandell, 56 F.3d 35, 36(8th Cir. 1995). Civil rights and pro se

complaints must be liberally construed. Erickson v. Pardus. 551 U.S. 89, 94 (2007); Bediako v.
Stein Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even with this construction, "a pro sc

complaint must contain specific facts supporting its conclusions." Martin v. Sargent. 780 F.2d

1334, 1337(8th Cir. 1985); see also Ellis v. Citv of Minneapolis. 518 F. App'x 502, 504(8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall 992 F.2d 151,152(8th

Cir. 1993); Parker v. Porter. 221 F. App'x 481,482(8th Cir. 2007).

        A complaint "does not need detailed factual allegations ...[but] requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do." Bell

Atl. Corp. V. Twomblv. 550 U.S. 544, 555 (2007). If a complaint does not contain these bare

essentials, dismissal is appropriate. Beavers v. Lockhart. 755 F.2d 657, 663 (8th Cir. 1985).

Twomblv requires that a complaint's factual allegations must be "enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true."

Twomblv.550 U.S. at 555; see also Abdullah v. Minnesota. 261 F. App'x 926,927(8th Cir. 2008)

(noting that a complaint must contain either direct or inferential allegations regarding all material

elements necessary to sustain recovery under some viable legal theory). Under 28 U.S.C. § 1915A,

the court must screen prisoner complaints and dismiss them if they are "(1) frivolous, malicious,

or fail[] to state a claim upon which relief may be granted; or (2) seek[] monetary relief from a

defendant who is immune from such relief." 28 U.S.C. § 1915A(b).                   ^

       B.      Analysis

       Pessima has not indieated whether he is suing defendants in their individual and/or official

capacities. See Doc. 1 and 2. Liberally construing the complaint, Pessima appears to be asserting

that his Fourth Amendment rights have been violated, thus this Court has subject-matter jurisdiction
 under 28 U.S.C. § 1331.^ It is well established law that"a search or seizure carried out on a suspect's

 premises without a warrant is per se unreasonable[.]" Coolidge v. N.H.. 403 U.S. 443, 474(1971).

 It is unclear whether Pessima's residence was subject to search or seizure, a false arrest under some

 circumstances qualifies as an illegal seizure. Here,Pessima alleges sufficient facts to support a claim
                                                                           A




 that his Fourth Amendment rights have been violated by virtue of a warrantless arrest due allegedly

 to conduct by the defendants. Assuming all facts asserted in the Complaint as true, as this Court

 must do at this stage, this complaint is not wholly without merit. This Court directs that Pessima's

 Complaint and affidavit. Docs. 1 and 2, are be served.

 III.    Order


         Accordingly, it is

         ORDERED that, that Pessima's motion to proceed without prepayment of fees. Doc. 3, is

 granted and his filing fee is waived. It is further

        ORDERED that Pessima's Fourth Amendment claim survives screening. It is further

        ORDERED that the Clerk shall send blank summons forms and Marshal Service Form


(Form USM-285)to Pessima so that he may complete and retum the forms so that the complaint

 can be served upon defendants. It is further

        ORDERED Pessima shall complete and send the Clerk of Courts a separate summons and

 USM-285 form for each defendant. Upon receipt ofthe completed summons and USM-285 forms,

 the Clerk of Court will issue the summons.If the completed summons and USM-285 form are not

 submitted as directed, the complaint may be dismissed. It is further




'Pessima's Complaint invokes diversity of citizenship under 28 U.S.C. § 1332, but discloses that
 all parties have South Dakota addresses. Doe. 1. There is no federal diversity of citizenship here,
 and Pessima's claim plainly is a civil rights claim under 42 U.S.C. § 1983 and in turn 28 U.S.C.
 §1331.
                                                       4
        ORDERED that the United States Marshals Service shall serve the completed sximmonses,

together with a copy of the complaint and affidavit, Docs. 1 Mid 2, and this order, upon the

defendants. It is further

        ORDERED that the defendants will serve and file an answer or responsive pleading to the

amended complaints and supplement on or before 21 days following the date of service or 60 days

ifthe defendant falls under Fed. R. Civ. P. 12(a)(2) or (3). It is finally

        ORDERED that Pessima will keep the clerk of court informed of his current address at all

times. All parties are bound by the Federal Rules of Civil Procedure and by this Court's Local Civil

Rules while this case is pending.

       DATED April 9 .2020.
                                                       BY THE COURT:




                                                       ROBERTO A. LANGE
                                                       CHIEF JUDGE
